NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FLEX]TEEK AMERICAS, INC. and
FLEXITEEK INTERNATIONAL AS,
Plain,tiffs-Appellees,
V.
PLASTEAK, INC. and
PLASDECK, INC.,
Defendants-Appellan,ts,
and
ANDRE BATISTA,
Defendant.
2010-1256
Appea1 from the United States DiStrict C0urt for the
S0uthern District of F10rida in case n0. 08-CV-60996,
Judge J ames I. C0hn.
ON MOTION
ORDER

FLEXITEEK AMERICAS V. PLASTEAK INC 2
Upon consideration of PlasTEAK, Inc. and PlasDECK,
Inc.’s motion for an extension of time to file the joint
appendix,*
IT ls 0RDERED THAT:
(1) The motion is granted to the extent that the due
date for the filing of the joint appendix is stayed, pending
this court’s determination of the effect of the district
court's Ju1y 20, 2010 order.
(2) The appellants and appellees are directed to re-
spond, within 21 days of the date of filing of this order,
concerning whether this appeal should be dismissed as
moot in view of the district court's Ju1y 20, 2010 order.
Each response should not exceed 20 pages
FoR THE CoURT
 2 0 2010 lsi Jan Horbaly
Date J an H0rbaly
Clerk n
601 S- TraCy L011s, ESq- u.s. comm o'i§.P=rALsFoR
Bruce H. Wilson, Esq. T"'E FEDERAL C'RC""
s19 AUG 2 0 2010
" The appellants attach the July 20, 2010 order of
the district court and ask this court to "assess the order of
the trial court, and decide whether the instant appeal
may now be moot." In the present motion, the appellants
have not sufficiently developed their arguments whether
the appeal is moot or whether, inter alia, the trial court
had jurisdiction to enter the July 20 order while the
injunction was on appeal to this court.
.lAN HORBALY